— Appeal by the People from an order of the Supreme Court, Kings County (Douglass, J.), entered October 27, 1982, which granted that branch of the defendant’s omnibus motion which was for the suppression of physical evidence.
*767Order affirmed.
As he was entering his apartment, the defendant was identified by the complainant as the man who had threatened him with a gun earlier that evening. One of the two officers who accompanied the complainant held the defendant, while the other officer went into the apartment and seized a gun on top of a refrigerator inside of the apartment. The defendant was then arrested.
The warrantless search of the apartment was not justified either as incident to the defendant’s arrest at the entrance to his apartment (see, People v Fields, 45 NY2d 986), or by exigent circumstances (see, Matter of Kwok T., 43 NY2d 213). Accordingly, the gun was properly suppressed. Niehoff, J. R, Lawrence, Kunzeman and Kooper, JJ., concur.